Title: Virginia Delegates to Thomas Jefferson, 22 May 1781
From: Virginia Delegates
To: Jefferson, Thomas

 

Sir.
Phila: 22d. May 1781
Mr. Nicholson we presume will communicate to your Excellency or his principal the State of the business committed to his care. He has we believe been greatly embarrass’d for want of money, and it has not been in our power to afford him assistance, although our endeavours have been exerted for the purpose.
The Chevr. Luzerne has receivd within a few days past Dispatches from his Court. The Contents of them have not yet transpired, but we expect they will in a day or two be communicated to Congress no doubt but from the present State of Affairs in Europe, they must be important and interesting to America. Mr. Carmichael writes the Com: of Correspondence, that Mr. Cumberland had left Spain, and returnd to England through France but notwithstanding his negociations are at an end in consequence of his departure, Mr. Carmichael conjectures conferences will be soon opend for the accommodation of the disputes between the belligerent powers, under the mediation of the Emperor. he gives this as his conjecture & not from Official authority.
Ct. Rochambeau in consequence of advices receivd by his Son who arrivd in the Ship that brot. over the Admiral to take command of the French Fleet at Rhode Island, requested a Conference with General Washington. they are now together and the Operations of the ensuing Campaign will we expect be digested, and we hope the forces of our Ally be put in motion. We are really reducd to extremities for want of money. the State paper passes under great depreciation and not willingly receivd by the people. Specie appears to be the money chiefly in circulation. how the State will furnish us with that article we know not, unless the Assembly will authorize Mr. Ross their Agent to purchase flour for the Southern Department & exchange it for the Specific supply of Maryland, so far as to answer our exigencies. the Maryland flour may be deliverd at the Head of Elk, and we apprehend disposd of for gold and Silver. unless something is done to furnish us with money to bear our reasonable expences in this place we must sell what little property we possess here or return to Virginia. Your Excellency will pardon our giving you the trouble of representing to the Assembly any matter that particularly respects ourselves, but our present Situation will we hope apologize for Your Obt. Servts.
Jos: JonesJames Madison Junr.Theok. BlandM. Smith
